Citation Nr: 0926977	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for bipolar II disorder with recurring major 
depressive episodes intermixed with hypomanic episodes, 
previously rated as depression, prior to November 4, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from June 3, 1980 to July 31, 1980 and in the United States 
Coast Guard from May 1985 to March 1989.

The Board of Veterans' Appeals (Board) notes that by rating 
action dated in May 2000, the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
service connection for a left foot disorder and major 
depression on the basis that the claims were not well 
grounded.  In March 2001, the appellant sought to reopen 
these claims and filed a new claim of entitlement to service 
connection for ADHD.  A rating decision was issued in July 
2003.

The standard for adjudicating claims for VA benefits was 
changed, effective November 9, 2000, with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008).  The VCAA 
removed the requirement for a claimant to submit a well-
grounded claim.  Pursuant to Section 7(b) of the VCAA, a 
claim denied or dismissed as not well grounded shall, on the 
request of the claimant or on the Secretary's own motion, be 
readjudicated as if the denial or dismissal had not been 
made, provided that the denial was one that became final 
during the period beginning on July 14, 1999, and ending on 
November 9, 2000, the date of enactment of the VCAA.  See 
also VAOPGCPREC 3-2001. 

In addition, the VCAA provides that in cases where claimants 
have a prior claim denied as not well grounded, they have two 
years from the date of enactment of the VCAA to request re-
adjudication of the claim under subsection 7(b) of the VCAA.  
Accordingly, the appellant's claims of entitlement to service 
connection for depression and a left foot disability were 
readjudicated in July 2003 on the merits.

The July 2003 rating decision granted the appellant's claim 
of entitlement to service connection for depression, awarding 
a 10 percent disability rating (effective February 2, 2000), 
granted entitlement to service connection for a left foot 
disability, awarding a 10 percent disability rating, and 
denied entitlement to service connection for ADHD.  In June 
2004, the appellant submitted a notice of disagreement with 
the 10 percent disability rating for depression and the 
denial of service connection for ADHD.  A statement of the 
case was issued in December 2004 and the appellant perfected 
his appeal in January 2005.

In June 2007, the appellant participated in a Travel Board 
hearing at the Newark, New Jersey, RO with the undersigned 
Veterans Law Judge.  A transcript of that proceeding has been 
associated with the appellant's claims file.

In September 2007, the Board remanded these claims for 
additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 2005, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

During his November 2008 VA mental disorders examination, the 
appellant indicated that he had applied for Social Security 
Administration (SSA) disability benefits.  His SSA records 
have not been obtained.  An effort should therefore be made 
to obtain such records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) [VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits].  A remand is therefore needed to 
obtain the appellant's SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request the SSA to 
provide copies of any records 
pertaining to the appellant's 
application for SSA disability 
benefits, to include any medical 
records obtained in connection with the 
application.  Any materials obtained 
should be associated with the 
appellant's VA claims file.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

	(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

